Citation Nr: 0405331	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  02-19 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for trauma of left 
(minor) median nerve), currently evaluated as 20 percent 
disabling. 

2.  Entitlement to an increased rating for postoperative 
recurrence of dislocated left (minor) shoulder, currently 
evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to August 
1953.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied benefits beyond those set 
forth on the first page of this decision.  


REMAND

At his hearing before the undersigned in June 2003, the 
veteran essentially asserted that his service connected left 
upper extremity conditions have worsened since the July 2000 
VA examination.  The Board is of the opinion that a 
contemporaneous examination of the appellant would materially 
assist in the development of his appeal.

The Board additionally recognizes that the veteran's left 
shoulder has been diagnosed with osteoarthritis, and the 
medical records substantiate that the shoulder is clearly 
impaired with respect to limitation of motion.  The reference 
to such limitation of motion in the July 2000 VA examination 
suggests the possibility of a relationship between the 
service connected left shoulder dislocation with such 
pathology.  The Board additionally notes that the RO 
generally discussed such limitation of motion in the February 
2001 rating on appeal without reflecting how, if at all, an 
appreciable effect of such pathology could be achieved vis-à-
vis the assigned rating.  Nevertheless, whether or not such 
pathology is related to the existing service connected 
disability is inextricably intertwined with the issues on 
appeal and should be explicitly addressed.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).

Moreover, if it is determined that the arthritis is related 
to the service connected disability, the RO needs to address 
whether evaluation under Diagnostic Code 5202 already 
encompasses limitation of motion or whether a separate 
evaluation based on limitation of motion under Diagnostic 
Code 5201 would be warranted.  See, in this regard, 38 C.F.R. 
§ 4.71a, Part 4, Diagnostic Codes 5003 and 5010; see also 
VAOPGCPREC 23-97 (O.G.C. Prec. 23-97) and VAOPGCPREC 36-97 
(O.G.C. Prec. 36-97) when rating disabilities involving 
arthritis in a special joint under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 and 5010.

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2003).  

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following development:

1.  The veteran should be afforded a VA 
orthopedic examination and a VA 
neurological medical examination by VA 
physicians to ascertain the current 
nature and extent of all pathology 
associated with the veteran's service 
connected left upper extremity 
disabilities.  The examination should 
include range of motion studies, as well 
as any other tests that are deemed 
appropriate.  

The claims folder must be made available 
to and reviewed by the examiner prior to 
completing the requested examination 
report and the examiner must document 
that such review was undertaken.  

In accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995), the examination 
must cover any weakened movement, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
pain with use, and provide an opinion as 
to how these factors result in any 
limitation of motion.  If the veteran 
describes flare-ups of pain, the examiner 
must offer an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up 
that fact must be so stated.  A complete 
rationale for all opinions expressed must 
be provided.

The examiner who conducts the orthopedic 
examination is requested to offer an 
opinion as to the etiology of any current 
left shoulder arthritis pathology and 
whether it is as least as likely as not 
that such pathology is related to the 
service connected left shoulder 
disability.

2.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
opinions.  If any physician's opinion is 
not in complete compliance with the 
instructions provided above, appropriate 
action should be taken.  Thereafter, the 
RO should readjudicate the issues on 
appeal, to include whether left shoulder 
arthritis merits separate evaluation.  If 
the determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and an opportunity to respond 
thereto.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




